                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                            Case No. 98-cr-40082-YGR-3
                                                       Plaintiff,
                                   8
                                                                                             ORDER DENYING DEFENDANT’S MOTION
                                                v.                                           PURSUANT TO RULE 36 FED. RULE
                                   9
                                                                                             CRIMINAL PROCEDURE
                                  10    KEVIN LEE DAVIS,
                                                                                             Re: Dkt. No. 1945
                                                       Defendant.
                                  11

                                  12          On May 30, 2018, defendant Kevin Lee Davis filed pro se a document styled as a “Motion
Northern District of California
 United States District Court




                                  13   Pursuant to Rule 36 Fed. Rule Criminal Procedure.” (Dkt. 1945 (“Motion”).) Defendant states

                                  14   that he “moves this Court to correct a clerical error pursuant to Rule 36 of the Federal Rules of

                                  15   Criminal Procedure.” (Id. at 1.) Defendant argues that a special assessment imposed on him is a

                                  16   violation of the Fifth, Sixth, and Eighth Amendments of the Constitution of the United States of

                                  17   America and should therefore be reduced. (Id. at 3-4.) Because of these alleged violations,

                                  18   defendant claims that he was forced to participate in a particular program. (Id. at 5.)

                                  19          Under Fed. R. Crim. P. 36, “[a]fter giving notice is considers appropriate, the court may at

                                  20   any time correct a clerical error in a judgment, order, or other part of the record, or correct an error

                                  21   in the record arising from oversight or omission.” “Rule 36 is a vehicle for correcting clerical

                                  22   mistakes but it may not be used to correct judicial errors in sentencing.” United States v. Penna,

                                  23   319 F.3d 509, 513 (9th Cir. 2003) (emphasis original). Rule 36 does not “allow reassessment of

                                  24   the merits of an earlier decision,” and can do no more than conform the sentence to that which the

                                  25   record indicates was intended. United States v. Jones, 608 F.2d 376 (9th Cir. 1979). See also

                                  26   United States v. Kaye, 739 F.2d 488, 490-91 (9th Cir. 1984). If the error is not a clerical one, the

                                  27   Court has “no authority to amend the sentence after entry of the judgment and the commitment

                                  28   order.” United States v. Ceballos, 671 F.3d 852, 854 (9th Cir. 2011).
                                   1          Here, defendant’s request to reduce the special assessment is based on alleged judicial

                                   2   errors. The claimed constitutional violations are not clerical errors. Indeed, defendant does not set

                                   3   forth any clerical errors that could be corrected pursuant to Rule 36. “He does not ask the Court to

                                   4   ‘conform the sentence to the term which the record indicates was intended,’ Kaye, 739 F.2d at

                                   5   490, but rather change his sentence substantively in a manner clearly not intended by the

                                   6   sentencing judge at the time of sentencing.” United States v. Thompson, CR 03-00847-ABC, 2015

                                   7   WL 13722858, at *3 (C.D. Cal. May 6, 2015). In such circumstances, a Rule 36 motion is not the

                                   8   appropriate vehicle for correcting the claimed constitutional errors, and the Court is without

                                   9   authority to grant the relief requested in the Motion. Therefore, the Court must deny the Motion

                                  10   without reaching the merits of defendant’s Motion.

                                  11          Accordingly, the Court DENIES the Motion Pursuant to Rule 36 Fed. Rule Criminal

                                  12   Procedure.
Northern District of California
 United States District Court




                                  13          This Order terminates the motion at docket 1945.

                                  14          IT IS SO ORDERED.

                                  15

                                  16   Dated: October 25, 2019

                                  17
                                                                                                    YVONNE GONZALEZ ROGERS
                                  18                                                                United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
